El Juez Pbesidente Se.. Hebnándbz,
emitió la opinión del tribunal.
En 12 de enero del corriente año 1916, Carlos Sabater presentó a la Corte de Distrito de Mayagüez una petición jurada solicitando la administración judicial de los bienes de Juanita Sabater, alegando que ésta había fallecido abin-testato en Bío Piedras el día 20 de noviembre del año anterior sin dejar más herederos que el peticionario con siete hermanos.más de doble vínculo y el cónyuge viudo José Escu-dero, consistiendo sus bienes en muebles, alhajas e inmue-*855bles por valor de $3,500 a $4,000, de su propiedad exclusiva, por no haber habido en el matrimonio bienes gananciales.
La corte ordenó que fueran citadas las partes para una junta que había de tener lugar el 28 de enero citado, y habiendo comparecido los hermanos por medio del abogado Francisco Otero y el viudo representado por el abogado Marcelino Romany, solicitó éste que fuera desestimada la petición de admi-nistración judicial porque el peticionario no estaba incluido dentro de las personas que podían solicitar dicha adminis-tración y porque la solicitud no llenaba los requisitos que exige la sección 23 de la Ley de Procedimientos Legales Espe-ciales.
La oposición fué desestimada y la corte dictó resolución en el mismo día 28 de enero por la que, a propuesta de la representación de los hermanos, nombró administrador de los bienes .dejados al fallecimiento de la finada a Conrado G-ar-oía, bajo fianza por la suma de $1,000 para responder del buen desempeño del cargo en cuanto al haber hereditario que pu-diera corresponder al viudo, por haber solicitado los demás interesados que se le relevara de fianza en cuanto a ellos hacía referencia.
Esa resolución ha sido apelada por la representación del viudo José Escudero, el cual alega para obtener su revoca-ción, como motivos legales del recurso, los siguientes:
Io. Que la corte erró al declarar sin lugar la moción en que se solicitaba se desestimara la petición de administración judicial.
2o. Que también erró al nombrar un administrador judicial sin haberse aducido prueba sobre los hechos alegados en la petición.
3o. Que igualmente erró la corte al nombrar un extraño como administrador judicial, sin haberse probado antes que el cónyuge viudo no tenía la capacidad necesaria para desem-peñar el cargo.
*856Fúndase el primer error en el texto del artículo 23 de la Ley de Procedimientos Legales Especiales, que dice así:
“Artículo 23. — El albacea testamentario de la última voluntad de un finado, y en caso de que no lo hubiere nombrado, o no dejare tes-tamento con validez legal, el cónyuge de la persona finada, o cual-quier heredero forzoso, o persona que se presente como heredero testamentario, o legatario, o cualquier acreedor con título escrito no asegurado que tuviere algún crédito contra la persona finada, podrá mediante una petición debidamente justificada en que se demues-tren los hechos necesarios, solicitar la administración judicial de los bienes de dicha persona finada. La petición se presentará en la corte de distrito que tuviere jurisdicción en la última residencia de la persona finada o lugar donde radica la mayor parte de sus bienes, y en ella se hará constar bajo juramento:
“(1) La muerte de la persona finada.
“(2) Las circunstancias relativas a su último testamento, incluso la fecha en que lo otorgó y lugar en que se halla protocolizado; y en caso que hubiese muerto abintesiato, se hará constar que según los informes y creencias del peticionario, no dejó testamento válido, especificándose la procedencia y fundamentos de tales informes y creencia.
“(3) El interés y derecho de acción del peticionario.
“(4) Los nombres y respectivos domicilios de las demás perso-nas con derecho a sucesión en los bienes de la persona finada.
“(5) Que la persona finada dejó bienes sujetos a partición con expresión de la cuantía y naturaleza de dichos bienes.”
El artículo que dejamos transcrito, entre las personas que pueden solicitar la administración judicial de los bienes de un finado, sólo menciona al heredero forzoso y bajo ese nom-bre no están comprendidos los hermanos según la definición que de aquéllos da la sección Ia. de la ley de marzo 9, 1905, que dice así:
“Sección 1. — Son herederos forzosos:
“1°. Los hijos y descendientes legítimos respecto de sus padres y ascendientes legítimos;
“2°. A falta de los anteriores, los padres y ascendientes legíti-mos respecto de sus hijos y descendientes legítimos;
“3o. El viudo o viuda, los hijos naturales legalmente reconocidos *857y el padre o madre de éstos, en la forma y medida que establecen las secciones 8, 9, 10, 11, 14, 15, 16 y 20 de esta ley.”
Ese mismo concepto de herederos forzosos aparece expli-cado por el artículo 794 del Código Civil Eevisado que define la legítima en los siguientes términos:
“Artículo 794.- — -Legítima es la porción de bienes de que el tes-tador no puede disponer por haberla reservado la ley a determina-dos herederos llamados por esto herederos forzosos.”
Como bajo el nombre de herederos forzosos no pueden ser comprendidos los hermanos del difunto, es lógico con-cluir que si nos atenemos a la letra del artículo 23 de la Ley de Procedimientos Legales Especiales, Carlos Sabater carece de derecho para pedir la administración judicial de los bie-nes de su difunta hermana.
Pero es que al concepto de “heredero forzoso” corres-ponde en el texto inglés no el de forced heir sino el de heir at law, o sea, el de “heredero legítimo,” y como ya hemos decidido repetidas veces que en caso de conflicto entre el texto inglés de una ley y el texto español aquél ha de pre-valecer sobre éste por ser el firmado por el Gobernador, es necesario reconocer que el heredero legítimo de un finado tiene derecho a pedir la administración judicial de sus bienes.
Sostiene la parte apelante que la jurisprudencia estable-cida por esta Corte Suprema sobre prelación del texto inglés sobre el español es aplicable cuando se trata de leyes nue-vas o de origen americano, pero no cuando las leyes son genui-namente españolas como la de Procedimientos Legales Espe-ciales. No resolveremos si es correcta o no la contención del apelante. Sería aventurado afirmar que esa ley sea genui-namente española, por más que varios de sus preceptos han sido tomados de la antigua Ley de Enjuiciamiento Civil; pero precisamente en relación con la cuestión legal que esta-mos examinando, el texto español del artículo 23 no guarda armonía con la antigua Ley de Enjuiciamiento Civil y sí el texto inglés que al igual que aquella ley reconoce a los here-*858deros legítimos el derecho de solicitar la administración judicial, sin negarlo a los herederos forzosos, pues entre los legí-timos ocupan lugar preferente los designados por la ley con el nombre de forzosos como llamados con preferencia a suce-der al fallecido abintestate*. Hoy como antes, con arreglo al texto inglés del artículo 23, cualquier heredero, legítimo o forzoso, tiene el derecho a solicitar la administración judicial de los bienes del difunto, y así se desprende de la Ley de Procedimientos Legales especiales al referirse en sus pre-ceptos tanto a las testamentarías como a los abintestatos.
No cabe estimar el primer error alegado como fundamento para la revocación de la resolución apelada; pero sí pro-cede su revocación por el segundo y tercer errores alegados.
La petición de Carlos Sabater no se ajusta al precepto' del artículo 23 de la Ley de Procedimientos Legales Espe-ciales que dejamos transcrita, pues no es una petición según exige dicho artículo debidamente justificada en que se demues-tren los hechos necesarios para obtener el fin pretendido. No se justifica el fallecimiento de Juanita Sabater ni que el peticionario y los siete hermanos que enumera y "el viudo José Escudero sean legítimos herederos de la misma.
La declaratoria de herederos en caso de sucesión intes-tada debe obtenerse en la corte de distrito competente con sujeción a las formalidades que previene el Capítulo III del Título I de dicha ley. Cuando se acude a la Ley de Proce-dimientos Legales Especiales para instar la administración judicial, debe irse con un derecho claro respecto a la per-sonalidad del peticionario, porque esos procedimientos no' tienen por objeto la declaración de derechos, sino única-mente en vista de un derecho claro y reconocido, el obtener la administración judicial de los bienes de la persona que tiene derecho a heredar. Puente v. Puente, 16 D. P. R. 582, y Rivera v. Cámara, 17 D. P. R. 528.
Finalmente, el artículo 31 de la Ley de Procedimientos-Legales Especiales, según lo hemos interpretado al resolver en 16 de mayo corriente el caso de Días y Molinaris et al. *859v. Cividanes, establece una preferencia a favor del cónyuge viudo en cuanto al nombramiento de administrador de los bienes del cónyuge difunto, por más que pudiera darse el caso de existir razones tan poderosas que fuera necesario nombrar administrador a otra persona. En el presente caso no se ha demostrado razón alguna que justifique el nom-bramiento de un administrador extraño como Conrado Gar-cía con postergación del viudo.
Es de revocarse la resolución apelada.

Revocada, la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey. El Juez Asociado Sr. Hutchison firmó “conforme con la sentencia.”